Citation Nr: 1743627	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1982 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This issue was remanded by the Board for further development in November 2014.  
In October 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in February 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder.  He claims that during service he dealt with weight loss and mental health issues.  He argues that his current psychiatric disorder is related to service.  Alternatively, he claims that his psychiatric disorder is aggravated by his service-connected Hepatitis B.  

Since his discharge from service, the Veteran has been diagnosed with several different psychiatric diagnoses to include adjustment disorder, bipolar disorder and personality disorder.  Although the record shows that the Veteran had been diagnosed with bipolar disorder, a diagnosis of bipolar disorder has not been made during this appeal.  Rather, since 2009 three separate VA examiners have found that the Veteran does not meet the criteria for bipolar disorder.  In February 2017, Dr. S also found that there is not enough evidence to support a diagnosis of bipolar disorder.  The record, however, continues to show a diagnosis of personality disorder.  The Veteran has also been diagnosed with adjustment disorder.  

In February 2017, Dr. S found that personality disorders are lifelong character traits which were at least as not present during the Veteran's service.  Dr. S opined that it was at least as likely as not that the Veteran's borderline personality disorder was aggravated beyond its natural progression by the stress of the service.  The Board notes, however, that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes). 

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  In addition, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service-connected on a secondary basis.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that except as provided in § 3.310(a), § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).  Therefore, while 38 C.F.R. §§ 3.303 (c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder on any basis, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were superimposed upon his diagnosed personality disorder.

While an opinion on this matter was rendered by Dr. S in February 2017, questions as to the etiology of the Veteran's disability remain which the Board finds require a VA examination.  In light of the evidence summarized above, the Board finds that a remand is warranted to afford the Veteran such an examination. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder updated VA treatment records.

2.  Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders.  The examiner is to be provided access to VBMS.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  For each psychiatric disorder, diagnosed during the examination and/or in the record, the examiner must opine whether it at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder other than a personality disorder is attributable to service and/or whether any currently diagnosed disorder is superimposed upon the Veteran's personality disorder which had its onset in service or is due to service.  

Additionally, for each diagnosed acquired psychiatric disability in the record, opine whether it is at least as likely as not (that is, a 50 percent probability or greater) that such acquired psychiatric disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected Hepatitis B.  In so doing, please comment upon the above-referenced September 2008 opinion from Dr. Skaggs suggesting that the Veteran's bipolar disorder was aggravated by his service-connected Hepatitis B.

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3.  Upon completion of the above requested development the AOJ must readjudicate the issue.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

